Filed 11/7/22 P. v. Sauceda CA2/6
Opinion following transfer from Supreme Court
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


THE PEOPLE,                                                      2d Crim. No. B301139
                                                                (Super. Ct. No. 1434089)
     Plaintiff and Respondent,                                  (Santa Barbara County)

v.                                                              OPINION FOLLOWING
                                                                  TRANSFER FROM
SANTOS MANUEL                                                     SUPREME COURT
SAUCEDA,

     Defendant and Appellant.


          Santos Manuel Sauceda appeals from the trial court’s order
denying his petition for resentencing. (Pen. Code,1 § 1172.6.2)


          1 Statutory         references are to the Penal Code.

          2 Sauceda
                  filed his resentencing petition when former
section 1170.95 was still in effect. Effective June 30, 2022,
former section 1170.95 was renumbered 1172.6, with no change
to the text of the statute. (See People v. Mitchell (2022) 81
Cal.App.5th 575, 583.) We use the statute’s current designation
throughout this opinion.
He contends the court erred when it summarily denied the
petition without appointing counsel. We vacate the denial order
and remand.
            FACTUAL AND PROCEDURAL HISTORY
       In May 2015, a jury convicted Sauceda and four
codefendants of first degree murder (§§ 187, subd. (a), 189, subd.
(a)), and found true a special circumstance allegation that they
committed murder during the commission of a kidnapping
(§ 190.2, subd. (a)(17)(B)). (People v. Gonzales (Aug. 7, 2018,
B264384) 2018 WL 3737940 at p. *1 (Gonzales) [nonpub. opn.].)
In a bifurcated proceeding, the trial court found true allegations
that Sauceda had served two prior prison terms (§ 667.5, subd.
(b)). (Gonzales, at p. *1.) It sentenced him to life in state prison
without the possibility of parole plus two years. (Ibid.)
       We affirmed the judgment on appeal. (Gonzales, supra,
2018 WL 3737940 at p. *17.) Among other things, we concluded
that substantial evidence supported the jury’s true finding on the
kidnapping special circumstance allegation because Sauceda
“was a major participant in the kidnapping that led to the
victim’s murder” and “demonstrated reckless disregard for
human life.” (Id. at p. *1; see People v. Clark (2016) 63 Cal.4th
522, 618-623 and People v. Banks (2015) 61 Cal.4th 788, 797-803.)
Specifically, in the months before the murder Sauceda said that
the outlook for the victim “ ‘[didn’t]’ look good.” (Gonzales, at p.
*8.) After a codefendant lured the victim to a house, Sauceda
helped to force him into a back room that had a shower curtain
covering the carpeted floor. (Id. at p. *2.) He then “assisted in a
violent and ultimately lethal attack of long duration during
which” a codefendant tortured the victim by looping a belt around
his neck and attacking him with a machete and scissors. (Id. at
pp. *7-8.) And though his codefendants inflicted most of the



                                 2
victim’s injuries, Sauceda neither restrained them nor provided
the victim with any assistance—despite being able to do so.
(Id. at p. *7.) He was later “instrumental” in disposing of the
victim’s body. (Id. at p. *8.)
       After his case was final on appeal, Sauceda petitioned the
trial court to resentence him pursuant to section 1172.6. In his
petition, Sauceda declared that: (1) the information filed against
him allowed the prosecution to proceed on a felony murder
theory, (2) he was convicted of first degree felony murder, (3) he
could not now be convicted of first degree murder based on
amendments to sections 188 and 189, and (4) he was not the
actual killer, did not harbor the intent to kill, and was not a
major participant in the underlying kidnapping who acted with
reckless indifference to human life. Sauceda also requested the
appointment of counsel to assist him during the resentencing
process.
       The trial court summarily denied Sauceda’s petition
without appointing counsel, concluding that he failed to make a
prima facie showing that he was entitled to relief. The jury found
true the kidnapping special circumstance allegation, which
required proof that Sauceda was a major participant in the
kidnapping who acted with reckless indifference to human life.
Because of that finding—which was upheld on appeal—Sauceda
was ineligible for section 1172.6 resentencing as a matter of law.
       We affirmed the trial court’s denial of Sauceda’s
resentencing petition. The trial court instructed jurors on the
intent required to prove the kidnapping special circumstance
allegation. That instruction told jurors that they could convict
Sauceda of first degree murder as an aider and abettor only if
prosecutors proved either: (1) that he participated in the
kidnapping with the intent to kill, or (2) that his participation in



                                 3
the kidnapping began before or during the killing, that he was a
major participant in the kidnapping, and that he acted with
reckless indifference to human life. (See CALCRIM No. 703.)
Those are the same theories that permit a first degree felony
murder conviction pursuant to the amended version of section
189. (See § 189, subd. (e).) Thus, in finding the kidnapping
special circumstance true, jurors necessarily determined that
Sauceda could still be convicted of murder under the current
versions of sections 188 and 189.
       We reached this conclusion notwithstanding that Sauceda
was convicted prior to our Supreme Court’s decisions in Banks
and Clark, which construed “major participant” and “reckless
indifference to human life” more narrowly than courts had
previously. Though the jury did not have the Supreme Court’s
guidance, we did when we decided Sauceda’s direct appeal. And
we applied that guidance when we upheld the jury’s special
circumstance finding. We concluded that this finding was
necessarily based on conduct that remains prohibited today. It
was accordingly proper for the trial court to rely on it when
summarily denying Sauceda’s section 1172.6 petition without
appointing counsel.
       The Supreme Court subsequently granted Sauceda’s
petition for review, transferred the case back to us, and ordered
us to vacate our prior decision and reconsider the matter in light
of People v. Strong (2022) 13 Cal.5th 698 (Strong) and People v.
Lewis (2021) 11 Cal.5th 952 (Lewis).
                           DISCUSSION
       Sauceda contends, and the Attorney General concedes, that
the trial court’s summary denial of his resentencing petition




                                4
violated section 1172.6’s procedural requirements. Having
reconsidered the matter, we agree.3
       In Lewis, the Supreme Court held that a trial court must
appoint counsel for those who request such an appointment when
filing a section 1172.6-compliant resentencing petition. (Lewis,
supra, 11 Cal.5th at p. 963.) If the court erroneously denies the
petitioner’s request, the error is prejudicial if the petitioner
shows a reasonable probability that their petition would not have
been summarily denied had they been afforded the assistance of
counsel. (Id. at p. 974.)
       In Strong, the Supreme Court held that a true finding on a
felony-murder special circumstance allegation rendered prior to
Banks and Clark does not preclude a petitioner from showing
eligibility for section 1172.6 relief. (Strong, supra, 13 Cal.5th at
pp. 717-718.) Nor is such a showing precluded where the
evidence would nevertheless have been sufficient to uphold the
finding on appeal under the principles set forth in those two
cases. (Id. at pp. 710, 720.)
       Here, Sauceda filed a resentencing petition and requested
the appointment of counsel. Because that petition complied with
the provisions of section 1172.6, the trial court erred when it
summarily denied the petition. And that error was prejudicial
because: (1) the jury’s true finding on the kidnapping special
circumstance allegation predates Banks and Clark, and (2) our
conclusion that substantial evidence supports the finding under
the standards articulated in those cases does not “amount[] to the



      3 The decision in People v. Sauceda (Jan. 5, 2021, B301139)
[nonpub. opn.], judg. vacated and cause remanded for further
consideration in light of Strong, supra, 13 Cal.5th 698 and Lewis,
supra, 11 Cal.5th 952, is vacated.


                                 5
[prima facie] determination section 1172.6 requires.” (Strong,
supra, 13 Cal.5th at p. 720.) Remand is required.4
                          DISPOSITION
      The order denying Sauceda’s petition for section 1172.6
resentencing, entered September 16, 2019, is vacated, and the
matter is remanded to the trial court with directions to appoint
counsel, issue an order to show cause, and hold an evidentiary
hearing at which prosecutors must prove, beyond a reasonable
doubt, that Sauceda is guilty of murder under the current
versions of sections 188 and 189. We express no opinion as to
how the court should rule at the conclusion of the hearing.
      NOT TO BE PUBLISHED.



                                    BALTODANO, J.

      We concur:


                        GILBERT, P. J.          PERREN, J.

      4 Given   our conclusion, we do not consider Sauceda’s
alternative argument that the summary denial of his
resentencing petition violated his Sixth Amendment and due
process rights. We also need not opine on his challenge to the
trial court’s reliance on hearsay statements in Gonzales, supra,
2018 WL 3737940 when denying the petition. We note, however,
that the Supreme Court has rejected similar challenges. (See
Lewis, supra, 11 Cal.5th at p. 972; People v. Woodell (1998) 17
Cal.4th 448, 459-460.)

      
        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                6
                   John F. McGregor, Judge

            Superior Court County of Santa Barbara

                ______________________________


      Jennifer A. Mannix, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Roberta L. Davis, Deputy
Attorneys General, for Plaintiff and Respondent.